Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a request for continued examination filed on June 24, 2022.  There are twenty-four claims pending and twenty-four claims under consideration.  Claims 3-5 and 8-20 have been cancelled.  Claims 22, 23 and 25 have been withdrawn as claims directed to non-elected inventions.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 

  Claim Objections
Claim 18 is objected to because of the following informalities:  
Rule 1.141(a) states:
Two or more independent and distinct inventions may not be claimed in one national application, except that more than one species of an invention, not to exceed a reasonable number, may be specifically claimed in different claims in one national application, provided the application also includes an allowable claim generic to all the claimed species and all the claims to species in excess of one are written in dependent form (§ 1.75) or otherwise include all the limitations of the generic claim. 

 Claim 18 claims a large number of species of the generic claim, but in independent format. Multiple inventions may not be claimed in a single application unless they are species claims which are dependent upon the larger, generic claim.  In the past, the Office has held a “reasonable number” to be five (5) species.  The present claim contains well over this number of species.  One could envision forty pages of species compounds in a single claim which is not dependent upon any genus claim.  This would cause undue burden to the Office in examining such a large claim.  Therefore, it is recommended that Claim 18 either be dependent from a larger, genus claim, or, that claim 14 incorporate all of the limitations of the genus claim.  Applicants are invited to contact the examiner if further clarification is needed.  No new matter is permitted.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11 and 13-15, 19-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang, et. al., WO2019168847.
The prior art document teaches the following compound as Examples 41 and 44 on pages 185 and 188 respectively:

    PNG
    media_image1.png
    374
    798
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    371
    780
    media_image2.png
    Greyscale
These compounds read on a compound of claim 1 where X is an amino group; Y is -W-V wherein W is -CH2-; V is a pyridyl ring; Z is a benzonitrile group; Ring A is a pyrimidinyl or quinolyl group respectively and m=0. No new matter permitted. Appropriate correction is required.
Allowable Subject Matter
Claims 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1-5, 7-11 and 13-15, 19-23, 25 and 26 are rejected.
	Claims 16-18 and 24 are objected.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699